NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2424-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

OLUTOKUNBO EFUNNUGA,

     Defendant-Appellant.
___________________________

                   Submitted March 23, 2022 – Decided June 21, 2022

                   Before Judges Hoffman, Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 18-08-1848.

                   Olutokunbo Efunnuga, appellant pro se.

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Jason Magid, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM

          Defendant appeals from a February 2, 2021, Law Division order denying

his request for specified jail credits towards the eight-year prison sentence
imposed on his guilty plea conviction for first-degree armed robbery. From

January 24, 2018, to April 24, 2018, defendant was in a federal correctional

facility in Pennsylvania serving a federal sentence for violating supervised

release.1 Immediately following the expiration of the federal sentence on April

24, 2018, defendant was detained in Philadelphia pursuant to a New Jersey

detainer based on the New Jersey robbery charges and subsequently arrested on

these charges on April 25, 2018. Defendant was released on bail on April 26,

2018.

        After carefully reviewing the record in light of the governing principles

of law, we reject defendant's contention that he is entitled to jail credit during

the period when he was in a federal correctional facility in Pennsylvania serving

the federal sentence for violating federal supervised release. However, we agree

with defendant that he is entitled to jail credits from April 24, 2018, when he

was taken into custody in Pennsylvania based on the New Jersey armed robbery

detainer, to April 26, 2018, when he posted bail.        Because that period of

confinement appears to have been due solely to the New Jersey detainer, he is

entitled to credit for those two days of incarceration. We therefore remand to



1
   Under federal law, supervised release is the non-custodial portion of the
sentence that is imposed on a defendant's federal conviction.
                                                                            A-2424-20
                                        2
the trial court to amend the Judgment of Conviction (JOC) to award two

additional days of credit.

                                          I.

      We discern the following facts and procedural history from the record. 2

Defendant was arrested by U.S. Immigration and Customs Enforcement (ICE)

in August 2008 for conspiracy to distribute a controlled dangerous substance

(CDS). Defendant was indicted and pled guilty in the United States District

Court for the Eastern District of Pennsylvania. He was sentenced on the federal

CDS conviction to a custodial sentence of sixty-seven months to be followed by

a three-year period supervised release.

      In March 2016, while still on federal supervised release, defendant was

arrested in Philadelphia and charged under Pennsylvania law for possession of

CDS, Pa. Stat. § 780-113(a)(30); intentional possession of a controlled

substance, Pa. Stat. § 780-113(a)(16); possession of marijuana, Pa. Stat. § 780-

113(a)(31); and use or possession of drug paraphernalia, Pa. Stat. § 780 -

113(a)(32). Later that same month, a federal summons was issued, directing



2
   During the pendency of this appeal, defendant moved to supplement the
record. We hereby grant that motion and we have taken the supplemental
information into account in reaching our conclusion. See Liberty Surplus Ins.
Corp. v. Nowell Amoroso, P.A., 189 N.J. 436, 452 (2007).
                                                                          A-2424-20
                                          3
defendant to appear in federal court for a hearing to determine whether his

supervised release should be revoked because of the arrest made by

Pennsylvania authorities. At the ensuing hearing, the federal court determined

that defendant would remain in the community pending the disposition of the

Pennsylvania charges. 3

      In October 2016, defendant was arrested in Delaware County,

Pennsylvania on a Fugitive from Justice Warrant arising from a bank robbery in

Gloucester County, New Jersey. Defendant was held in a correctional facility

in Philadelphia pending his extradition to New Jersey.

      In May 2017, defendant was removed from the Philadelphia correctional

facility and taken into federal custody to appear for a hearing regarding

revocation of federal supervised release. Defendant's federal revocation hearing

was postponed and he remained in federal custody pursuant to a federal

detainer.4 The federal revocation hearing was convened on January 24, 2018,



3
  The record indicates that while defendant's federal supervision was to expire
in June 2016, the federal court retained jurisdiction based on the potential
violation of supervised release occurring prior to its expiration.
4
   Defendant argues that he was held on a New Jersey detainer. However,
defendant stated to the contrary in a petition for habeas corpus that he was held
without bail on a federal detainer.


                                                                           A-2424-20
                                       4
after which defendant was found guilty of violating federal supervised release .

He was sentenced by the federal court to serve thirteen months in a federal

correctional facility.

      In March 2018, defendant filed a petition for a writ of habeas corpus, 28

U.S.C. § 2254, arguing that the U.S. Bureau of Prisons erred in calculating jail

credits. On April 24, 2018, the U.S. District Court judge determined that:

             1. It was the intent of the [p]arties and the [c]ourt at
             the January 24, 2018 Violation of Supervised Release
             Hearing that [p]etitioner's sentence should be
             concurrent to any period of time he was held in state
             custody; and

             2. Petitioner's thirteen-month remand to the custody of
             the Bureau of Prisons for the violation is now
             completed.

      Defendant was subsequently released from federal custody on April 24,

2018.5 That release was "subject to any active detainers which may currently be

lodged." Defendant was thereupon detained on April 24, 2018 in Philadelphia

based on the New Jersey bank robbery charges and arrested on those charges on

April 25, 2018. Defendant posted bail and was released on April 26, 2018.



5
  We note that in the interest of completeness, the U.S. District Court Judge in
a January 20, 2022 order indicated the date of defendant's release as April 26,
2018. We believe that this date is inaccurate in light of the record before us that
indicates that defendant was released from federal custody on April 24, 2018.
                                                                             A-2424-20
                                        5
      On August 8, 2018, defendant was charged by indictment with first-degree

armed robbery, N.J.S.A. 2C:15-1(a)(1); second-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b)(1); and second-degree possession of a weapon for

an unlawful purpose, N.J.S.A. 2C:39-4(a)(1). On October 29, 2018, defendant

pled guilty to first-degree armed robbery pursuant to a negotiated plea

agreement in which the State agreed to cap the sentence to "a term of eight years

New Jersey State prison, [and] 85[%] without the possibility of parole" under

the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. The State also agreed

to dismiss the remaining counts of the indictment.

      The plea agreement also accounted for the award of jail credits.

Specifically, the agreement provided that defendant would receive jail credits

from December 16, 2016, to January 23, 2018, and from June 11, 2018, to the

day prior to sentencing.

      On November 30, 2018, defendant was sentenced on the robbery

conviction in accordance with the plea agreement. The parties also agreed at

the sentencing hearing that defendant was entitled to additional jail credit from

November 15, 2016, to December 15, 2016. During the sentencing proceeding,

defendant argued that he was further entitled to jail credits for the period when

he was serving a federal sentence for violating supervised release.          The


                                                                           A-2424-20
                                       6
sentencing court denied that request, explaining that defendant was not entitled

to jail credits for the period of time he was serving a federal sentence.

       Defendant filed a direct appeal of his sentence. That appeal was heard on

the sentencing oral argument calendar on September 23, 2020.            Defendant

argued that he was entitled to "approximately [ninety-three] days of jail credit

while he was in custody in the federal system." In response, the State argued

"[t]hat [such] time was explicitly excluded from the negotiated credits, and it

appears that defendant was serving a federal sentence during that time on a

federal VOP." The State further argued that "[d]efendant made the choice to

accept the plea, and it was made clear to him at sentencing that he wasn't getting

that additional time." We affirmed the trial court order and denied the additional

jail credits.

       Following our decision, defendant filed a motion with the trial court for

jail credits for the same dates that he had raised on appeal. On February 2, 2021,

the trial court denied defendant's motion, noting that he was not entitled to jail

credits for time while he was serving a federal sentence. The trial judge added,

"the [c]ourt had previously amended your Judgment of Conviction giving you

negotiated jail credits. Pursuant to court documents, your supervised release

was revoked on 1/24/18 and you were serving a sentence.            Therefore, the


                                                                            A-2424-20
                                        7
Judgment of Conviction will not be amended to reflect any additional jail

credits."

      This appeal follows. Defendant raises the following contentions for our

consideration:

            POINT I

            THE TRIAL COURT ERRED AS A MATTER OF
            FACT AND LAW, BY DENYING APPELLANT JAIL
            CREDITS FROM THE PERIOD OF TIME BETWEEN
            JANUARY 24, 2018, - APRIL 26, 2018, BECAUSE
            APPELLANT WAS NO LONGER SERVING A
            SENTENCE OF [THIRTEEN] MONTHS.

            POINT II

            REGARDLESS          OF       THIS     COURTS'
            DETERMINATION REGARDING THE AWARD OF
            JAIL CREDITS FOR THE PERIOD OF JANUARY 24,
            2018, - APRIL 24, 2018, SPENT IN FEDERAL
            CUSTODY; SUBSEQUENT TO THAT, APPELLANT
            MUST BE GRANTED JAIL CREDITS FOR APRIL
            24, 2018, - APRIL 26, 2018, AS THAT TIME WAS
            SPENT IN PHILADELPHIA COUNTY AWAITING
            EXTRADITION ON THE INSTANT CASE.

                                       II.

      We first address the State's contention that we should not entertain

defendant's arguments because we have already issued a decision on the same

jail credit issue that defendant is raising in this appeal. The State urges us to

dismiss this appeal under what we presume to be an argument for us to apply


                                                                           A-2424-20
                                       8
the law-of-the-case doctrine. We decline to apply that doctrine. "The law-of-

the-case doctrine is a non-binding rule intended to prevent relitigation of a

previously resolved issue in the same case." State v. K.P.S., 221 N.J. 266, 276

(2015) (quotations and citations omitted).       Ordinarily, the law-of-the-case

doctrine "precludes a court from reexamining an issue previously decided by the

same court, or a higher appellate court, in the same case." State v. Reldan, 100

N.J. 187, 208 (1985) (O'Hern, J., dissenting) (quoting United States v.

Maybusher, 735 F.2d 366, 370 (9th Cir. 1984)). Importantly, "[a] hallmark of

the law of the case doctrine is its discretionary nature, calling upon the deciding

judge to balance the value of judicial deference for the rulings of a coordinate

judge against those 'factors that bear on the pursuit of justice and, particularly,

the search for truth.'" Hart v. City of Jersey City, 308 N.J. Super. 487, 498 (App.

Div. 1998) (quoting Reldan, 100 N.J. at 205).

      Our Supreme Court has recognized that "[u]nderlying the [law-of-the-case

doctrine] are principles similar to collateral estoppel . . . ." K.P.S., 221 N.J. at

277 (second alteration in original) (quoting Reldan, 100 N.J. at 209). Further,

            [b]oth collateral estoppel and law of the case are guided
            by the "fundamental legal principle . . . that once an
            issue has been fully and fairly litigated, it ordinarily is
            not subject to relitigation between the same parties
            either in the same or in subsequent litigation."
            However, whereas collateral estoppel may bar a party

                                                                              A-2424-20
                                         9
            from relitigating an issue decided against it in a later
            and different case, law of the case may bar a party from
            relitigating the same issue during the pendency of the
            same case before a court of equal jurisdiction. One
            major distinction between the two doctrines is that law
            of the case, unlike collateral estoppel, is subject to the
            exercise of sound discretion.

            [Ibid. (second     alteration   in   original)   (citations
            omitted).]

      As the State notes, the record shows that during the sentencing oral

argument calendar, we rejected defendant's jail credits argument and determined

that the sentence imposed was "not manifestly excessive or unduly prejudicial

and does not constitute an abuse of discretion." We nonetheless now choose to

consider defendant's arguments on their merits, in part because we now have the

benefit of briefs that spell out the unusually complex facts and procedural

history of this case. We also decline to invoke the law-of-the-case doctrine

because defendant appears to be entitled to at least a portion of the relief he

seeks. In choosing to consider defendant's contentions, we are mindful that "[a]

challenge to an award or denial of jail credits, as inconsistent with Rule 3:21-8,

constitutes an appeal of a sentence 'not imposed in accordance with law.'" State

v. DiAngelo, 434 N.J. Super. 443, 451 (App. Div. 2014) (quoting State v. Rippy,

431 N.J. Super. 338, 347 (App. Div. 2013)). To the extent that denial of even a

single day of earned jail credit constitutes an unlawful sentence, we believe that

                                                                            A-2424-20
                                       10
errors in awarding jail credits can be fixed at any time and notwithstanding any

discretionary procedural bar established under the law-of-the-case doctrine.

                                        III.

      Turning to the substantive merits, we begin by acknowledging the legal

principles governing this appeal. We review the grant or denial of jail credits

de novo. State v. Walters, 445 N.J. Super. 596, 600 (App. Div. 2016) (citing

State v. Hernandez, 208 N.J. 24, 48–49 (2011)).

      Rule 3:21-8 provides that, "[t]he defendant shall receive credit on the term

of a custodial sentence for any time served in custody in jail or in a state hospital

between arrest and the imposition of sentence." When Rule 3:21-8 applies, these

credits are mandatory, not discretionary. Hernandez, 208 N.J. at 37. These

credits have a constitutional foundation, moreover, and "were conceived as a

matter of equal protection or fundamental fairness and as a means of avoiding

the double punishment that would result if no such credits were granted." Id. at

36. Furthermore, Rule 3:21-8 expresses the public policy of this State and

should be liberally construed. See State v. Beatty, 128 N.J. Super. 488, 491

(App. Div. 1974).

      In Hernandez, our Supreme Court made clear that a defendant who is

serving another custodial sentence is not entitled to jail credits. 208 N.J. at 45,


                                                                               A-2424-20
                                        11
47. It also bears noting that the Supreme Court in Hernandez simplified the jail-

credit analysis by relying on the plain language of Rule 3:21-8. State v. Joe,

228 N.J. 125, 136 (2017). As recently re-affirmed in Joe,

            In Hernandez, this Court departed from the traditional
            attribution analysis for determining the correct
            application of jail credit. We clarified that "defendants
            are entitled to precisely what the Rule provides: credits
            against all sentences 'for any time served in custody in
            jail or in a state hospital between arrest and the
            imposition of sentence' on each case."

            [228 N.J. at 134–35 (2017) (quoting Hernandez, 208
            N.J. at 28).]

      The Court's decision in Joe provides clear instruction on the resolution of

the matter before us. In that case, the defendant was incarcerated outside of

New Jersey on out-of-state charges. Id. at 126–29. The Court ultimately denied

the defendant's request for jail credits, holding unequivocally that "if a defendant

is incarcerated out of state and the confinement is not due solely to the New

Jersey charge, jail credit does not apply." Id. at 135. The Court amplified its

rationale at the end of its opinion, explaining that "[b]y limiting jail credit to

defendants who are either detained out of state exclusively on New Jersey

charges or who are confined in New Jersey, our holding 'add[s] uniformity to

the administration of the criminal justice system.'" Id. at 138 (alteration in

original) (quoting State v. Carreker, 172 N.J. 100, 116 (2002)).

                                                                              A-2424-20
                                        12
      Applying the clear rule established in Joe, defendant is not entitled to jail

credits from January 24, 2018, to April 24, 2018, because he was incarcerated

out of New Jersey and was in a federal correctional facility serving a federal

sentence. His confinement during this period, in other words, was neither in this

state nor "due solely to the [pending] New Jersey [robbery] charge[]." Id. at 135

(emphasis added).

      Defendant acknowledges that he was in federal custody but argues that he

is entitled to jail credits because New Jersey law enforcement authorities had

issued a detainer in relation to the pending robbery charges. We reiterate,

however, that even accepting for the purposes of argument that the New Jersey

detainer ensured that defendant could not be released, the fact remains that until

April 24, 2018, he was in federal custody serving a federal sentence. We stress

that under the clear rule announced in Joe, defendant is not entitled to credits

because his confinement was not due solely to the New Jersey detainer. See

also Hernandez, 208 N.J. at 45, 47 (noting that a defendant who is serving

another custodial sentence is not entitled to jail credits).

      The situation changed on April 24, 2018.          On that date, the federal

custodial sentence imposed on defendant's violation of supervised release

expired. Accordingly, defendant's ongoing confinement until his release on bail


                                                                             A-2424-20
                                        13
appears, from that critical point in time, to have been due solely to the New

Jersey detainer. We therefore believe that defendant is entitled to credit for the

period of confinement between April 24, 2018, and April 26, 2018. We remand

the matter and instruct the trial court to amend the JOC to reflect two additional

days of jail credit. We do not retain jurisdiction.

      Affirmed in part and reversed and remanded in part.




                                                                            A-2424-20
                                       14